Exhibit 21.1 Subsidiaries of the Registrant Each of the following companies is a direct or indirect wholly-owned subsidiary of Learning Tree International, Inc.: Subsidiary Name Jurisdiction of Incorporation Learning Tree International USA, Inc. Delaware Learning Tree International, K.K. Japan Learning Tree International Ltd. United Kingdom Learning Tree International S.A. France Learning Tree International AB Sweden Learning Tree International Inc. Canada Learning Tree International Ltd. Hong Kong Advanced Technology Marketing, Inc. Delaware
